IN THE
                               TENTH COURT OF APPEALS



                                        No. 10-18-00165-CR

                                IN RE ROBERT WHITFIELD


                                       Original Proceeding



                                MEMORANDUM OPINION

        In this original proceeding, Relator Robert Whitfield seeks a writ of mandamus

compelling Respondent, the Honorable Deborah Oakes Evans, Judge of the 87th District

Court of Freestone County, to provide him a free copy of all of his court records and

transcripts to use in a post-conviction writ of habeas corpus.1

        An indigent criminal defendant is not entitled to obtain a free copy of the record

after exhausting his direct appeal in the absence of a specific, compelling reason. See In




1The petition for writ of mandamus has several procedural deficiencies. It does not include the certification
required by Rule of Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). It also lacks a proper proof of
service; a copy of all documents presented to the Court must be served on all parties to the proceeding and
must contain proof of service. Id. 9.5. Because of our disposition and to expedite it, we will implement
Rule 2 and suspend these rules in this proceeding only. Id. 2.
re Coronado, 980 S.W.2d 691, 693 (Tex. App.—San Antonio 1998, orig. proceeding) (per

curiam); Eubanks v. Mullin, 909 S.W.2d 574, 576-77 (Tex. App.—Fort Worth 1995, orig.

proceeding); see also In re Petruccelli, No. 10-08-00010-CR, 2008 WL 257288, at *1 (Tex.

App.—Waco Jan. 30, 2008, orig. proceeding) (per curiam) (mem. op., not designated for

publication). The record before us does not show that Whitfield has demonstrated a

specific, compelling reason for his request.

        Accordingly, Whitfield’s petition for writ of mandamus is denied.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed May 30, 2018
Do not publish
[OT06]




In re Whitfield                                                                   Page 2